Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	
Election/Restrictions
	In the response to election, applicant elected group I, claims 1-10 and 18-20.   As no indication of traversal was indicated, the election is treated as without traverse, see MPEP 821.02 and 818.01. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computing system, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to personalizing search results which is akin to a method of organizing human activity, As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

in response to receipt of the query, accessing an index that is assigned to the website, wherein the index includes identifiers of goods offered for acquisition by way of the website and features of the goods, wherein the index is accessed from amongst indices that are assigned to respective websites; 
searching the index based upon the query to generate a set of goods, wherein the set of goods is from amongst the goods offered for acquisition by way of the website; 
ranking, by a general-purpose ranker, goods in the set of goods to generate a first ranked list of goods, wherein the general-purpose ranker ranks the goods in the set of goods based upon the query and the features of the goods in the set of goods, and further wherein the general-purpose ranker is employed to generated ranked lists of goods for the organizations regardless of which of the indices is searched;
selecting a long-term re-ranker from amongst several long-term re-rankers based upon the identifier for the user of the client computing device; 
re-ranking, by the long-term re-ranker, the goods in the first ranked lists of goods to generate a second ranked list of goods, wherein the long-term re-ranker re-ranks the goods in the first ranked list of goods based upon: an order of the goods in the first ranked list of goods; the query; and the features of the goods in the index; and 
transmitting a personalized ranked list of goods to the computing system, wherein the personalized ranked list of goods is based upon the second ranked list of goods, and further wherein the personalized ranked list of goods is transmitted by the computing system to the client computing device for 

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
a processor; and 
memory storing instructions that, when executed by the processor, cause the processor to perform acts. 

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the 

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 18-20 are rejected under 35 USC 103 as being unpatentable over US 2005/0004889, Bailey et al. (hereafter Bailey) in view of US 2014/0095495, Burkman et al. (hereafter Burkman). 

1. A search computing system comprising: 
a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising: (Bailey Claim 17 discloses a memory and execution by a computer; a computer has a processor)
receiving data from a computing system that hosts a website for an organization that is offering goods for acquisition by way of the website, wherein the data is transmitted by the computing system to the search computing system in response to the computing system receiving the query from a client computing device that is operated by the user; (Bailey ¶36 receives a search by a user
in response to receipt of the query, accessing an index that is assigned to the website, wherein the index includes identifiers of goods offered for acquisition by way of the website and features of the goods, wherein the index is accessed from amongst indices that are assigned to respective websites; (Bailey ¶33-34 discloses a indexes for products on other websites through databases of that other website)
searching the index based upon the query to generate a set of goods, wherein the set of goods is from amongst the goods offered for acquisition by way of the website; (Bailey ¶44 searches the database)
ranking, by a general-purpose ranker, goods in the set of goods to generate a first ranked list of goods, wherein the general-purpose ranker ranks the goods in the set of goods based upon the query and the features of the goods in the set of goods, and further wherein the general-purpose ranker is employed to generated ranked lists of goods for the organizations regardless of which of the indices is searched; (Bailey ¶45 generates result page regardless of which index is searched) 


selecting a long-term re-ranker from amongst several long-term re-rankers based upon the identifier for the user of the client computing device; 
re-ranking, by the long-term re-ranker, the goods in the first ranked lists of goods to generate a second ranked list of goods, wherein the long-term re-ranker re-ranks the goods in the first ranked list of goods based upon: an order of the goods in the first ranked list of goods; the query; and the features of the goods in the index; and 
transmitting a personalized ranked list of goods to the computing system, wherein the personalized ranked list of goods is based upon the second ranked list of goods, and further wherein the personalized ranked list of goods is transmitted by the computing system to the client computing device for presentment to the user in response to the computing system receiving the personalized ranked list of goods from the search computing system.

However, in another search technology application Burkman ¶29 receives a user identifier.  Burkman ¶30 selects a ranker to rerank the results based upon the user-preferred search results.  Burkman ¶30 then reranks the results and transmits the results to the user. 

It would have been obvious to modify the system of Bailey to rerank goods according to the teachings of Burkman for the purposes of providing personalized results without explicit input from the user as taught by Burkman (¶6)

Claim 18 is rejected under a similar rationale. 



Claim 19 is rejected under a similar rationale. 

3. The search computing system of claim 2, wherein the data is received during a session of the user with the website, wherein the event data packet is received during a previous session of the user with the website, and further wherein the long-term re-ranker is trained subsequent the previous session and prior to the session.  (Burkman ¶34 discloses using previous results to train the preference ranker, note that the ranker would have to be trained subsequent to the previous session in order to take into accounts the actions of the user as it is impossible to take into account actions that have not occurred)

Claim 20 is rejected under a similar rationale. 

4. The search computing system of claim 1, wherein the data is receiving during a session of the user with the website, the acts further comprising: 
prior to receiving the data, receiving an event data packet from the client computing device, wherein the event data packet represents an interaction of the user with a webpage of the website, and further wherein the event data packet is received during the session of the user with the website; (Burkman ¶55 receives event data regarding a user’s click history including links that were clicked during the session and disregarded with a second search submitted)

in response to receiving the data, selecting the short-term re-ranker from amongst a plurality of short-term re-rankers, wherein the short-term re-ranker is selected based upon the identifier of the user; (Burkman ¶60 selects the user-disfavored ranker for reranking the results) 
providing the second ranked list of goods to the short-term re-ranker; (Burkman ¶64 reranks using the disfavored results) 
generating, by the short-term re-ranker, a third ranked list of goods based upon an order of the goods in the second ranked list of goods and the query, wherein the third ranked list of goods is the personalized ranked list of goods.  (Burkman ¶64 creates a new list)

5. The search computing system of claim 1, wherein the second ranked list of goods is transmitted to the computing system as the personalized ranked list of goods.  (Burkman ¶30 presents the results after all the rankings to the user) 

6. The search computing system of claim 1, the acts further comprising: 
re-ranking the second ranked list of goods to generate a third ranked list of goods, wherein a short-term re-ranker that is specific to a session of the user with the website is employed to re-rank the second ranked list of goods to generate the third ranked list of goods, and further wherein the third ranked list of goods is transmitted to the computing system as the personalized ranked list of goods. (Burkman ¶64 reranks also using the disfavored results; ¶30 presents the results after the rankings to the user)

7. The search computing system of claim 1, wherein a good has a cohort assigned thereto in the index, wherein the user of the client computing device is assigned to the cohort, and further wherein the 

8. The search computing system of claim 1, the acts further comprising: 
receiving second data from a second computing system that hosts a second website for a second organization that is offering second goods for acquisition by way of the second website, wherein the second data comprises a second query and a second identifier for a second user of a second client computing device, wherein the second data is transmitted by the second computing system to the search computing system in response to the second computing system receiving the second query from the second client computing device; 
in response to receipt of the second data, accessing a second index that is assigned to the second website, wherein the second index includes identifiers of second goods and second features of the second goods offered for acquisition by way of the second website, wherein the second index is accessed from amongst the indices; 
searching the second index based upon the second query to generate a second set of goods, wherein the second set of goods is from amongst the second goods offered for acquisition by way of the second website; 
ranking, by the general-purpose ranker, goods in the second set of goods to generate a third ranked list of goods, wherein the general-purpose ranker ranks the goods in the second set of goods based upon the query and the second features; 
selecting a second long-term re-ranker from amongst the several long- term re-rankers based upon the second identifier of the second user of the second client computing device; 

the second query; and the second features; and 
transmitting a second personalized ranked list of goods to the second computing system, wherein the second personalized ranked list of goods is based upon the fourth ranked list of goods, and further wherein the second personalized ranked list of goods is transmitted by the second computing system to the second client computing device for presentment to the second user in response to the second computing system receiving the second personalized ranked list of goods from the search computing system.

This claim repeats the process of claim 1, but for a different website.  Bailey ¶32-33 discloses the use on independent websites (plural, thus a 2nd website).  

9. The search computing system of claim 1, wherein the long-term re-ranker is trained based upon event data packets received from the client computing device that loads webpages belonging to the website, wherein the webpages comprise tags that, when executed by a browser of the client computing device, causes the client computing device to transmit the event data packets to the search computing system. (Burkman ¶33 discloses a client assistant stored in the webpages that contain the search results that transmit the user information to the server) 

10. The search computing system of claim 9, wherein each event data packet comprises a user identifier that identifies the user and an identity of a webpage of the website that corresponds to an event.  (Burkman ¶29 discloses receiving a user identifier; ¶32 discloses user activity and URL identity) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684